Citation Nr: 1534745	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted. 

 
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1964 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's petition to reopen his claims for service connection for bilateral hearing loss and tinnitus.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's July 2015 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2002, the RO denied service connection for bilateral hearing loss and tinnitus.

2.  Evidence added to the record since the last final denial in October 2002 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence added to the record since the last final denial in October 2002 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.        § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for bilateral hearing loss and tinnitus in August 2002.  In an October 2002 decision, the RO considered the Veteran's service treatment records and private treatment records through August 2002.  In this regard, the Board acknowledges that the RO explicitly stated that service treatment records dated from March 1967 to March 1971 were considered; however, in a January 2003 rating decision promulgated only a few months later, it was noted that the Veteran's service treatment records dated from July 1964 to March 1971 were of record.  There is no indication that additional service treatment records were added to the record following the issuance of the October 2002 rating decision and the fact that the complete date range of such records was referenced in a rating decision issued approximately two months later indicates that the October 2002 rating decision appears to have misstated the dates of the records. 

In the October 2002 rating decision, the RO noted that the Veteran's service treatment records did not show treatment or a diagnosis referable to bilateral hearing loss or ear disease.  It was further observed that the Veteran's March 1971 separation examination showed the Veteran to have normal hearing with zero defects and no ear disease.  The RO indicated that the Veteran had not provided continuity of treatment or evidence of current diagnosis/treatment for his claimed disorder.  Ultimately, the RO determined that service connection for bilateral hearing loss and tinnitus were denied as there was no record of such conditions in his service treatment records. 

In October 2002, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus was received until April 2009, when VA received his application to reopen such claims.  Therefore, the October 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for bilateral hearing loss and tinnitus was received prior to the expiration of the appeal period stemming from the October 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the October 2002 decision consists of VA treatment records, an April 2009 private medical opinion and audiogram from Dr. Barimo, a November 2009 VA examination report, and the Veteran's statements.  As indicated previously, the primary basis of the RO's denial in October 2002 was that there was no continuity of treatment or evidence of current diagnosis/treatment for bilateral hearing loss and/or tinnitus, and there was no record of such in his service treatment records.  The Board finds that the newly received evidence shows diagnoses of bilateral hearing loss and tinnitus, and suggests that such may be related to the Veteran's military service. 

In this regard, the newly received records provide current diagnoses of bilateral hearing loss and tinnitus.  Additionally, in various statements of record, the Veteran has described the onset and continuity of his hearing loss and tinnitus symptomatology.  Specifically, at his November 2009 VA examination, the Veteran reported that his tinnitus had a gradual onset while in the Army, and his treatment records show consistent complaints of hearing loss and ringing in the ears.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, pursuant to Justus, supra, his statements are presumed credible for the purpose of reopening his claims.  

Moreover, in an April 2009 opinion, Dr. Barimo noted that, after a review of the Veteran's Army documents and a history of hearing loss, with a markedly abnormal test, he felt that such hearing loss was a result of his participation in the service.  Furthermore, while the November 2009 VA examiner offered negative nexus opinions regarding the relationship between the Veteran's bilateral hearing loss and tinnitus and service, the mere fact that the RO determined that VA's duty to provide an examination and opinion was triggered suggests that the evidence received prior to such examination was sufficient to reopen the claims.  See Shade, supra.

Consequently, the Board finds that the evidence added to the record since the last final denial in October 2002 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, new and material evidence has been received and, accordingly, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that the record reflects a current diagnosis of bilateral hearing loss and tinnitus.  Additionally, while the Veteran's service treatment records are negative for complaints, treatments, or diagnoses related to hearing difficulties or tinnitus, he contends that he suffers from such disorders as a result of in-service noise exposure.  Specifically, he contends that he was exposed to excessive noise consisting of gunfire, tank and artillery noise as a result of his duties as a light weapons infantryman and armorer and unit supply specialist.  The Board notes that the Veteran's rating of infantryman is among those listed in the Department of Defense's Duty Military Occupational Specialties (MOS) Noise Exposure Listing.  Moreover, the Veteran contends that he began experiencing tinnitus during service and that such has continued to the present time.  

An April 2009 opinion from Dr. Barimo, a private osteopath, reflects that, after a review of the Veteran's Army documents and a history of hearing loss, with a markedly abnormal test, he felt that such hearing loss was a result of his participation in the service.  However, no explanation or rationale was provided as to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, service connection may not be awarded based on Dr. Barimo's opinion.

In contrast, a November 2009 VA audiology examiner opined that it was less likely than not that hearing loss and tinnitus were the result of the Veteran's service as his enlistment and discharge audiograms showed normal hearing bilaterally.  The examiner further opined that it was less likely than not that the Veteran's currently diagnosed tinnitus was a result of his service as there were no complaints of such in his service treatment records.  However, the Board finds that such opinions are inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Therefore, on remand, an addendum opinion addressing such statements should be obtained.  

Additionally, while on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disorders and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.  In this regard, the Board notes the submission of the July 2009 records from Dr. Barimo; however, it is not clear if there are additional treatment records.

Finally, due to the length of time which will elapse on remand, updated VA treatment records from the Tampa and Orlando, Florida, VA Medical Centers dated from February 2011 to the present should be obtained for consideration in the Veteran's appeals.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA provider who had treated him for his claimed bilateral hearing loss and/or tinnitus since service, to include Dr. Barimo, and provide appropriate authorization so that any such private treatment records could be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all treatment records from the Tampa and Orlando VA Medical Centers dated from February 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the November 2009 VA examiner for an addendum opinion.  If the examiner who drafted the November 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  In reviewing the Veteran's service treatment records, the examiner should be mindful that his July 1964 entrance examination must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units as such was conducted prior to October 31, 1967.

Following a review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus are related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that one of the Veteran's MOS distinctions is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  

The examiner should also offer an opinion as to whether it is at least as likely as not that bilateral hearing loss and/or tinnitus manifested within one year after the Veteran's separation from service in March 1971, i.e., by March 1972, and, if so, describe the manifestations. 

In offering an opinion, the examiner must also explicitly consider the Veteran's reports regarding the onset of such disorders and the continuity of symptomatology.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


